The complaint and answer in this case are in all material respects like the same in Toms v. Fite, ante, 274.
The defendants claimed that a portion of the land for which the note sued on in this action was given was in possession of other parties and claimed by them as defects in the title. Issues were submitted to the jury, all of which were found in favor of the plaintiff.
The defendants before judgment moved in arrest of the same upon the grounds that the complaint did not state facts sufficient to constitute a cause of action. *Page 249 
1. Because they did not allege that they had a good title to the land for which the purchase money was demanded, or that they could make a good title to the same to the defendant.
2. That they did not tender to defendant a deed to the land sold before the bringing of this action, or allege in their complaint that they had tendered a deed before suit brought.
The motion in arrest of judgment was overruled by the court and there was judgment for the plaintiff.
For the reasons stated in the opinion of this Court in the case above cited we think that the motion in arrest of judgment cannot be sustained.
No error.                                              Affirmed.
(278)